Title: From John Adams to John Quincy Adams, 25 January 1811
From: Adams, John
To: Adams, John Quincy


N. 2
My dear Son
Quincy January 25. 1811

Mr Erving, our Minister destined to Copenhagen, has already a Letter for you from me and others from your Mother and politely offers to transmit this as he may have opportunity, and expresses a desire to manifest his high Respect for Us and for you, upon greater Occasions.
I am ashamed to Number my past Letters to you, they have been so few, but this is the Second at least Since this year came in.
Our Massachusetts orator Mr Quincy is displaying his Eloquence and Zeal in the great Counsel of the Nation: and although our Friends Fame and Popularity with his Constituents will be promoted, it is doubted whether The Public Good will be So much advanced. There are So many Seeds and Elements of division, that it is unnecessary to multiply them by premature Threats which will not intimidate and which may perhaps be soon reciprocated. Quincy is very clever: but I cannot read a Word without regret that glances, at a dismemberment of the Union though ever So remotely or obscurely. The dangers to American Liberty will be increased beyond all Mr. Ames’s Imaginations and the Independence of both Parts of the Division would be totally lost, by a Sepearation.
Our Legislature met on Wednesday. Mr Story is Speaker, instead of the Attorney Gen. Mr Morton: and I know not that We have had a more accomplished Speaker, Since the Revolution. Mr Lincoln is Judge in place of my much lamented Friend Cushing, and I know not that We could have had a better unless you had been at home.
Called down to Mrs Cushing, and Mr Sumner, who are going to Situate, Sumner produced me the Palladium, Repertory and Chronicle. The two first have learned the Art of Panegyrick from you and Trumpett away the Praises of Quincy’s Speech, beyond Huperbole. “The most wonderful Speech that ever was delivered in any Assembly” &c The Chronicle abuses it and him. Says it was made and sent him from Boston, &c Quincys Ambition like all other Ambition is boundless, and he has Talents and Advantages that will raise him to Fame if his Constitution Should not fail him. He takes some of your Ground in the Louissiana Question, but not all of it.
The Terror of “Offence to Spain, France and England” is introduced upon this Question as upon all others: but I believe We must claim our own, let any or all of the three like Us or not.
This Subject and the Bank and the Non Intercourse with England are Setting Us all on fire. We Shall have amusement enough, and that We may have it from the Fountain I have Subscribed for the National Intelligencer. The first Number of it, brought me the debate upon Mr Pickerings Conduct. It is well to inforce the Observance of their Injunctions of Secrecy: but I cannot See any Thing very heinous in Pickerings Conduct in this instance. They Should have begun with Stevens Thompson Mason.
While I have been writing this Letter the affecting and afflicting News has been brought me of the Sudden Death in a pulmonary Fever of our Cozen Mrs Norton, leaving Eight Children to deplore the Loss of her tender affections and her Excellent Instructions in their Education. The Family and all ours will be greatly distressed by this melancholly Event. I dread the Effect of it upon your Uncle and Aunt Cranch: and your Mother takes So deep an Interest in all Such distresses of her Friends that I am not without Apprehensions for her.
Our Friends and Acquaintance fall around Us like the Leaves, and my turn is not yet come! Whenever it may arrive, and whatever deprivations I may be called to endure, I pray God to bless you and yours to whom I Send my Love as well as my Blessing. George and John are delighted with their Letters from their Parents and their Brother.
I am your affectionate Father
John Adams.